The Appellate Court for the First District affirmed a judgment of the superior court of Cook county adjudging the plaintiffs in error, Eugene McCaffrey and Frank McDonnell, guilty of a contempt of court and sentenced each of them to imprisonment in the county jail for ten days and to pay a fine of $500. They sued out a writ of error to review the judgment of the Appellate Court and also applied for a writ ofcertiorari, which was allowed and issued. A judgment has been rendered this day on the writ of error which affirms the judgment of the Appellate Court and disposes of the litigation. (People v. Burr, post, p. 166.) This writ will therefore be dismissed.
Writ dismissed. *Page 156